AMENDMENT NO. 2 TO JANUARY 1, 2005
EMPLOYMENT AGREEMENT

WHEREAS, Sprint Nextel Corporation and Alamosa Holdings, Inc., a Delaware
corporation (‘‘Alamosa’’) are entering into an Agreement and Plan of Merger to
be dated as of November 21 2005, by and among Sprint Nextel Corporation, a
Kansas corporation (‘‘Parent’’), AHI Merger Sub Inc., a Delaware corporation and
wholly owned subsidiary of Parent, and Alamosa (the ‘‘Merger Agreement’’);

WHEREAS, Parent desires assistance from Steven Richardson (‘‘Employee’’) in
managing issues within the scope of Employee’s current position with Alamosa
resulting from the transition following the merger of AHI Merger Sub Inc. and
Alamosa (the ‘‘Merger’’), and Employee desires to provide such assistance;

WHEREAS, Employee’s agreement to assist in managing issues within the scope of
Employee’s current position resulting from the transition following the Merger
was an inducement to Parent to enter into the Merger Agreement;

WHEREAS, Employee and Alamosa desire to amend the Employment Agreement by and
between Alamosa and the Employee that was made and entered into as of January 1,
2005 and was amended subsequently by Amendment No. 1 to January 1, 2005
Employment Agreement (together, the ‘‘Employment Agreement’’) to avoid the
imposition of additional income or other taxes pursuant to § 409A of the
Internal Revenue Code of 1986, as amended (the ‘‘Code’’) on any payments made or
benefits provided by Alamosa or Parent to Employee; and

NOW THEREFORE, Alamosa and Employee hereby agree to this amendment (the
‘‘Amendment’’) to the Employment Agreement.

1. This Amendment shall be effective as of the Effective Time (as such term is
defined in the Merger Agreement).

2. The Employment Agreement is hereby amended to delete existing Section
1(n)(vii) of the Employment Agreement and add a new Section 1(n)(vii) as
follows:

(vii) any determination by Employee after the occurrence of a Change of Control
that Good Reason exists (which determination shall be final and conclusive);
provided, however that Employee shall not have a right to resign for Good Reason
during the ninety (90) day period beginning on the date which includes the
Effective Time.

3. Alamosa and Employee agree that no payments that are payable as a result of
Employee’s termination of employment shall be made under the Employment
Agreement until the date which is six (6) months after the date Employee has a
‘‘separation from service’’ (within the meaning of §409A of the Code) or the
date of his death, whichever comes first; provided, however, if Employee
requests that the Employment Agreement be further amended to specify a date on
which payments shall be made, Alamosa shall enter into such amendment subject to
the condition that entering into such amendment shall in no way whatsoever
constitute a bar to Alamosa effecting such tax withholding and reporting of the
compensation as Alamosa in good faith deems proper under the circumstances with
respect to any such payments. Notwithstanding the foregoing, Alamosa shall not
delay any of the benefits to be provided under Section 9(d)(ii)(D) and Section
9(d)(ii)(E) of the Employment Agreement, but Alamosa shall retain the right to
effect such tax withholding and reporting of any such benefits as Alamosa in
good faith deems proper under the circumstances with respect to any such
benefits. Alamosa before the Effective Time shall establish a ‘‘rabbi trust’’
substantially in the form of the trust described in IRS Revenue Procedure 92-64
and immediately prior to the Effective Time shall make an irrevocable
contribution to such trust equal to the sum of all cash payments which otherwise
would have been made to Employee as of the Effective Time absent this Amendment
and shall provide in such trust that such contribution shall only be used to
satisfy Alamosa’ obligations to Employee under the Employment Agreement. Any
interest earned in the trust from and after the date of Employee’s termination
of employment which is allocable to the contribution made on behalf of Employee
to the trust shall accrue to the benefit of the Employee after deducting (1)
Employee’s share of Alamosa’s expenses to establish and maintain the trust and
(2) the taxes paid by Alamosa on such earnings, each as reasonably determined by
Alamosa on a


--------------------------------------------------------------------------------


consistent basis with respect Employee and each other similarly situated
employee for whom a contribution is made to the trust immediately prior to the
Effective Time. Finally, Employee agrees that Alamosa shall have no obligation
under the Employment Agreement to pay any tax which is due under Section 409A of
the Code on any payment made to or on behalf of Employee, and Employee expressly
waives any right he might otherwise have to the payment of any such tax by
Alamosa.

4. Alamosa and Employee agree that Employee shall assist while employed under
the Employment Agreement in preparing and completing any filings with any
governmental agency, including by signing representation letters and
certificates Parent or Alamosa deems necessary for such filing (to the extent
Employee is legally able to sign such letters and certificates).

5. Except as amended by this Amendment, the Employment Agreement is hereby
confirmed in all respects.

IN WITNESS WHEREOF, the Alamosa and Employee have duly executed this Amendment
as of November 21, 2005.

[spacer.gif] ALAMOSA HOLDINGS, INC.

[spacer.gif] By: /s/ David Sharbutt
CEO

[spacer.gif] EMPLOYEE

[spacer.gif] /s/ Steven Richardson
Steven Richardson


--------------------------------------------------------------------------------
